Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Fafrak on 05/14/21.

The application has been amended as follows: 
In the Claims:
Claim 32 has been cancelled.

Claim Interpretation and Response to Arguments
Regarding applicant’s remarks on the claim term “bit face area”, applicant presented a definition for the “bit face area” to mean “the area of the hole that a bit is designed to drill”. It is noted that this definition presented in applicant’s remarks is not in the original disclosure. Also, it is noted that applicant has not presented or specified a particular calculation/formula/equation which applicant asserts is a “straight-forward calculation” and that “The skilled person knows how to calculate bit face area”.
As such, examiner uses broadest reasonable interpretation (BRI) to interpret the claim term “bit face area” to refer to any area or portion of an area, in part or as a whole, of any face 
While a “bit face area” may be a “straight-forward calculation”, examiner notes that a drill bit may also potentially drill a borehole that is larger than the diameter of the bit itself. Thus, applicant’s definition (in the remarks) that “bit face area” is defined as “the area of the hole that a bit is designed to drill” can also include areas that are larger than the area defined by the diameter of the bit. For example, the U.S. patent document Cleary US3163243 teaches, in Figures 1 and 4, that a rotary percussion bit drills a borehole that is larger than the diameter of the bit itself. Also, the U.S. patent document Aalund US3583504 teaches, in Figure 4, a percussion-type bit with a “bit bottom surface” that “has the effect of drilling a hole which is larger in diameter than the bit itself so as to reduce wear on the bit sidewall structure while greatly facilitating withdrawal and resinsertion of the bit” (Aalund; Fig. 4; col. 3:1-13; col. 1:27-31).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose or suggest/teach:
the equation and “using the equation… to constrain a relationship between KPI1 and KPI2” as recited in independent claim 17.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Cleary US3163243 teaches, in Figures 1 and 4, that a rotary percussion bit drills a borehole that is larger than the diameter of the bit itself. 
The U.S. patent document Aalund US3583504 teaches, in Figure 4, a percussion-type bit with a “bit bottom surface” that “has the effect of drilling a hole which is larger in diameter than the bit itself so as to reduce wear on the bit sidewall structure while greatly facilitating withdrawal and resinsertion of the bit” (Aalund; Fig. 4; col. 3:1-13; col. 1:27-31).
The U.S. patent document Skidmore US3885638, in Figures 1-2, a drill bit 10 with multiple diameter dimensions “D” and “d”.
The U.S. patent document Linden et al. US6658968 teaches, in Figures 1 and 2A, a percussive drill bit 10 with a front surface 13 with front buttons 14A and a peripheral surface 15 with peripheral buttons 16 (“gauge buttons”).
The U.S. patent document Bjork US7207402, in Figures 1A-1B, a percussion drill bit with a planar front side 3 and a conical surface 6 with gauge row buttons 7.
The U.S. patent document Hall et al. US8550190 teaches, in Figures 1 and 4, a drill bit assembly 103 with a drill bit 104 in which drill bit 104 comprises an outer bit 201 and an inner bit 202 with a center indenter 206.
The U.S. patent document Caraway et al. US5992547, in Figure 16, back-reaming cutters 222.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/JM/            Examiner, Art Unit 3672                                                                                                                                                                                            	05/14/21